Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 08/11/2021. Claim 1 is currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,120,895 in view of McCloskey et al. (US 20180349560 A1) (McCloskey).
US Patent No. 11,120,895
US Application No. 17/400,066
Claim 1: A method for determining whether a subject has or is likely to have a behavioral or mental health condition, comprising: 

(a) separately training an acoustic model and a natural language processing (NLP) model on a plurality of speech samples from a plurality of other subjects, wherein said acoustic model and said NLP model are supervised machine learning models; 

(b) obtaining, during a live telehealth session between said subject and another user on a healthcare application platform, speech data from said subject; 

(c) computer processing said speech data with said acoustic model and said NLP model to generate an acoustic output and an NLP output; 



(d) fusing said acoustic output and said NLP output to generate a metric that is indicative of whether said subject has or is likely to have said behavioral or mental health condition; and 

(e) during said live telehealth session, displaying said metric on a graphical user interface of an electronic device of (i) said subject or (ii) said another user of said healthcare application platform

Claim 1: A method for identifying whether a subject is at risk of having a mental or physiological condition, comprising:

(a) obtaining data from said subject, said data comprising speech data and optionally associated visual data; 




(b) processing said data using one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model, to yield processed data; 








(c) using said processed data to identify one or more features indicative of said mental or physiological condition; and



(d) outputting an electronic report identifying whether said subject is at risk of having said mental or physiological condition, based at least on said one or more features that are identified using said processed data, which said risk is quantified in a form of a score having a confidence level provided in said electronic report.


	US Patent No. 11,120,895 appears to be silent on McCloskey, which relates to monitoring the use of language for a patient based on data collected from the patient, which may be useful for identifying potential speech or neurological disorders (¶ 1), teaches or at least suggests a score having a confidence level (at least ¶¶ 16, 17, 27, 28, 48: …establishing a continuous dialogue with a patient, wherein the patient's responses may be analyzed, in audio and text form, to monitor the use of language of the patient, which may be indicative of a neurological or speech disorder…analyze the verbal response of a patient, in audio and text form, and diagnose the condition of the patient based on the result of the analysis; ¶¶ 32, 34, 37, 54, 55:…assigning each matching condition a confidence score, wherein the confidence score depends on the strength of the match). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the confidence score of McCloskey within the teachings of US Patent No. 11,120,895 so as to predictably allow properly diagnosing and reporting a patient's condition based on the patient's response.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 21 and 30 of US Application No. 17/671,337 as amended on 07/29/2022.
US Application No. 17/671,337
US Application No. 17/400,066
Claim 21: A method of assessing a mental health state or predicting a risk level of a subject having one or more mental health conditions, the method comprising: 


(a) obtaining speech data of the subject, wherein the speech data comprises voice audio data associated with one or more responses by the subject; 

(b) applying one or more algorithms to the speech data to extract one or more voice biomarkers from the speech data, wherein the one or more voice biomarkers comprise one or more acoustic features and/or language features; 

(c) using one or more machine learning models to assess the mental health state or predict the risk level of the subject based at least on the one or more voice biomarkers, wherein the one or more machine learning models comprise at least one of an acoustic model or a natural language processing (NLP) model; 

(d) generating at least one metric in real-time based at least on the mental health state or the risk level of the subject assessed in (c), wherein the at least one metric comprises one or more scaled scores that are indicative of severity of the one or more mental health conditions, wherein the one or more scaled scores are generated using at least in part assessments by (i) the acoustic model, (ii) the NLP model, or (iii) both the acoustic model and the NLP model; and (e) providing the at least one metric associated with the subject to one or more clinical call centers, telehealth platforms and/or remote patient monitoring applications, for integration and establishing of one or more care pathways for the subject
Claim 30: wherein at least one of the scaled score, the combined/fused score, the multi-class score, or the binary score comprises one or more confidence levels that are indicative of a reliability of the score(s).  
Claim 1: A method for identifying whether a subject is at risk of having a mental or physiological condition, comprising:

(a) obtaining data from said subject, said data comprising speech data and optionally associated visual data; 




(b) processing said data using one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model, to yield processed data; 








(c) using said processed data to identify one or more features indicative of said mental or physiological condition; and










(d) outputting an electronic report identifying whether said subject is at risk of having said mental or physiological condition, based at least on said one or more features that are identified using said processed data, which said risk is quantified in a form of a score having a confidence level provided in said electronic report.


	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method for identifying whether a subject is at risk of having a mental or physiological condition, comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method for identifying whether a subject is at risk of having a mental or physiological condition, comprising:
Abstract idea: identifying whether a subject is at risk of having a mental or physiological condition is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a doctor/healthcare provider could perform verbally and/or using pen and paper based on observation and/or evaluation of a patient. See 2019 Memorandum 52.
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  (a) obtaining data from said subject, said data comprising speech data and optionally associated visual data
Obtaining data from said subject is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L2]  (b) processing said data using one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model, to yield processed data
The one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Abstract idea: processing said data is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a doctor/healthcare provider could collect, visually/verbally and/or using pen and paper, patient data based on observation and manipulate of said data to produce meaningful information. See 2019 Memorandum 52.
[L3]  (c) using said processed data to identify one or more features indicative of said mental or physiological condition
Abstract idea: identify one or more features indicative of said mental or physiological condition is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a doctor/healthcare provider could perform visually/verbally and/or using pen and paper based on observation and/or evaluation of a patient. See 2019 Memorandum 52.
[L4] (d) outputting an electronic report identifying whether said subject is at risk of having said mental or physiological condition, based at least on said one or more features that are identified using said processed data, which said risk is quantified in a form of a score having a confidence level provided in said electronic report
Outputting an electronic report is insignificant extra-solution activity (i.e., data gathering and/or data transmission). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, describes the method without specific references to hardware and/or software components. However, the originally filed Specification discloses various generic computer hardware and/or software components to accomplish the recited operations. For example, ¶ 238:… Examples of NLP algorithms are semantic parsing, sentiment analysis, vector-space semantics, and relation extraction…; ¶ 288:… acoustic model 1808 uses machine learning approaches such as convolutional neural networks (CNN), long short-term memory (LSTM) units, hidden Markov models (HMM), etc. for learning high-level representations and for modeling the temporal dynamics of the audiovisual signals; ¶ 329:…acoustic modeling block 2341 includes a number of acoustic models. The acoustic models may be separate models that use machine learning algorithms … The lack of details about the one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model  in the published Specification indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The obtaining data from said subject  (L1), and Outputting an electronic report  (L4), as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity (i.e., data gathering and data transmission) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); 2019 Memorandum, 55 n.31; See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (server that receives data, extracts classification information from the received data, and stores the digital images insufficient to add an inventive concept). See also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of “outputting an electronic report…”, as previously noted, is the type of extra-solution activities (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); see buySafe, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) (stating “That a computer receives and sends information over a network — with no further specification — is not even arguably inventive”). Additionally, the providing data end-result does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of implementing an individualized educational growth platform with user-aware feeds and user directed progression. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim, including the one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. 
	Taking the claim elements separately, the function performed by the computer at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Limitations 1 and 4 are insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Limitations 2-3 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of the claimed activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of obtaining, extracting, assessing and generating is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ashoori et al. (US 20180366144 A1) (Ashoori) in view of McCloskey and Moturu.
Re claim 1:
[Claims 1]  Ashoori teaches or at least suggests a method for identifying whether a subject is at risk of having a mental or physiological condition (at least abstract: Monitoring and analysis of a user's speech to detect symptoms of a mental health disorder), , comprising: (a) obtaining data from said subject, said data comprising speech data and optionally associated visual data (at least ¶¶ 5. 12, 14, 32, 44: monitoring speech by an audio input device, generating audio data by the audio input device based on monitored speech, transcribing the audio data to text, analyzing the text of the audio data by a computing device to determine a sentiment, correlating the text and determined sentiment to clinical information associated with one or more symptoms of a health disorder, and determining whether or not the symptoms are a symptom event…analysis technology 206 is the IBM Watson Tone Analyzer™…the determined speech attributes, e.g., tone or sentiment, rate of speech, volume level (dB)…determine changes in the volume level (dB) of the user's speech); (b) processing said data using one or more models comprising a natural language processing (NLP) model, an acoustic model, or a visual model, to yield processed data; (c) using said processed data to identify one or more features indicative of said mental or physiological condition (at least ¶ 26: analyze both structured and unstructured data by applying advanced natural language processing, information retrieval, knowledge representation, automatic cognitive reasoning, and machine learning technologies…analyze a sentiment of the audio data 124 and the duration that the sentiment lasts to determine when mood swings happen, how quickly, and for how long; ¶¶ 30, 31, 32, 34, 35, 36, 37, 42, 43, 45, 46, 46, 48:… server 150 may analyze 206 the transcribed text of the patient's speech to determine one or more attributes of the patient's speech…analysis technology 206 is the IBM Watson Tone Analyzer™…server 150 may be configured to determine, e.g., whether the patient is happy, angry, sad, or other moods/sentiment based on the determined speech attributes…machine learning module 208 may be configured to analyze the past pattern of a patient's mood swings to predict future behaviors…server 150 analyzes the text of the audio data 124 to determine a mood or sentiment of the user's speech, e.g., using a sentiment analysis tool such as the IBM Watson Tone Analyzer™…it may be detected that the patient is in a depressed state when the patient's rate of speech is low, e.g., below a predetermined or patient specific low threshold, and that the patient is in a manic state when the patient's rate of speech is high, e.g., above a predetermined or patient specific high threshold…the determined speech attributes, e.g., tone or sentiment, rate of speech, volume level (dB), or any changes in the patient's speech attributes as compared to historically established baseline behaviors of the patient, may be input into a machine learning module 208 which is trained to correlate descriptors from the converted text of the patient's speech, determined sentiment of the patient's speech, and volume level (dB) of the patient's speech with clinical information, e.g., information on symptoms and corresponding mental health diagnoses, using algorithms such as, for example, multiple linear regression, partial least squares fit, support vector machines, and random forest…results of the analysis of the audio data 124 generated in real-time from the user, e.g., the tone, sentiment, mood, rate, etc., and generates an output indicating whether or not a mood swing or other symptom has been detected at 314. If no mood swing has been detected, the method returns to 302 and continues to monitor the speech or sounds made by the user and generating audio data…server 150 may transmit a message to a computing device 110 of a clinician associated with the user in response to the detection of a mood swing or other symptom or in response to a symptom event being recorded in database 170…the message may include a reference to the audio data 124 in database 170, the results of the analysis of the audio data, the flagged time, and the output of the machine learning module 208…); (d) outputting an electronic report identifying whether said subject is at risk of having said mental or physiological condition, based at least on said one or more features that are identified using said processed data, which said risk is quantified in a form of a score provided in said electronic report (¶ 12:…data may be analyzed to determine whether the patient may be exhibiting symptoms of a mental disorder, for example, mood changes in a patient may be symptoms of bi-polar disorder. If the data indicates that the patient may be exhibiting symptoms of a disorder, the patient or a clinician may be notified so that services may be provided and the data may be stored in a database for later use).
	Ashoori appears to be silent on but McCloskey, which relates to monitoring the use of language for a patient based on data collected from the patient, which may be useful for identifying potential speech or neurological disorders (¶ 1), teaches or at least suggests a score having a confidence level (at least ¶¶ 16, 17, 27, 28, 48: …establishing a continuous dialogue with a patient, wherein the patient's responses may be analyzed, in audio and text form, to monitor the use of language of the patient, which may be indicative of a neurological or speech disorder…analyze the verbal response of a patient, in audio and text form, and diagnose the condition of the patient based on the result of the analysis; ¶¶ 32, 34, 37, 54, 55:…assigning each matching condition a confidence score, wherein the confidence score depends on the strength of the match). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the confidence score of McCloskey within the teachings of Ashoori so as to predictably allow properly diagnosing and reporting a patient's condition based on the patient's response.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715